DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered. 

Election/Restrictions
Claims 1, 2, 4, 6, 8, 9, 18, 19 and 20-22, are elected and being examined in this action.
Claims 7, and 10-17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and species.

Response to Amendment
The previous rejection of Claim(s) 1, 2, 4, 6, 9, and 19, under 35 U.S.C. 102(a)(1) as anticipated by US 5,908,889 A to Bailey et al. (hereinafter Bailey) are withdrawn in light of the Applicant’s amendments and cancellation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4, 6, 8, 9, 18, 19, and 21-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites “one or more compounds…selected from the group consisting of….a linear aliphatic acid having C2-C26 alkyl group comprising plant or animal fatty acids…” in line 15-23.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “one or more compounds… selected from the group consisting of….a linear aliphatic acid having C2-C26 alkyl group…and combination thereof,” and the claim also recites “comprising plant or animal fatty acids” which is the narrower statement of the range/limitation. The claim(s) are considered 
In this case, in para 54 of the Applicant’s specification “plant and animal fatty acid” is defined as a “combination of above unsaturated/saturated fatty acids...” Since the claim states “one” compound and “a” linear aliphatic acid, it is unclear if the latter plural term “acids” of the plant and animal fatty acids is intended to mean a combination of linear acids as in the specification or one species of linear acid from the plant/animal genus. For example, an oleic acid, and palmitic acids are species of linear plant/animal fatty acids. Does the claim require one species such as an oleic acid, or a combination of more than one species such as both palmitic acid and oleic acid?
From the Applicant’s arguments dated 01/11/2022 below, it appears the claim should read “a combination of linear aliphatic acids having C2-C26 alkyl groups comprising plant or animal fatty acids…” to clarify the claim above. For examination purposes, the claim will be interpreted as at least one species of linear aliphatic acids from the genus of plant/animal fatty acids.

Claim 1 also recites in lines 6, 15, and 25, “the adhesive composition.” There is insufficient antecedent basis for this limitation in the claim. It appears this a typographical error and “adhesive” should be replaced with “additive” as cited earlier in the claim.

Claims 2, 4, 6, 8, 9, 18, and 19, are dependent claims which fail to alleviate the issues above.

Claims 21 and 22 both recite “rosin” as a type of either linear aliphatic acid or cyclic aliphatic acid. It is unclear how can a rosin be both linear aliphatic acid and a cyclic aliphatic acid. It appears rosins are known in the art as mixture/combination of cyclic aliphatic acids such as abietic acid, neoabietic acid, and palustric acid, etc.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 4 recites “wherein…R1 and R2 are each independently selected from the group…a linear aliphatic acid having C2-C26 alkyl group…or combination thereof.” However, Claim 1 recites the wherein “a linear aliphatic acid having C2-C26 alkyl group comprising plant or fatty acid.” Claim 4 broadens the linear aliphatic acid of claim 1 by not requiring them to be from plant/fatty acids and thus, fails to further limit.

Claim 4 also recites “wherein dAm comprises a diamine…” However, Claim 1 recites the wherein the reaction product comprises “a polyamine…selected from the group consisting of triamines, tetramines and combinations thereof…” It  appears claim 4 is expanding/changing the choice of polyamine in the reaction product from triamines and tetramines to further include diamines and thus, fails to further limit.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 8, 9, 19 and 20-22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 15, 18, and 20-21, of copending Application No. 15/629,130 (App. no. ‘130). 

Regarding claims 1, 4, 6, and 9, App. No. ‘130 teaches an adhesive composition comprising: a reaction product comprising: an adduct or product comprising 25-96 wt% of the adhesive composition, and the adduct or reaction product comprising: a diacid comprising 40-90 wt% of the adduct or reaction product, and the diacid is selected from the group consisting of an aromatic diacid, an aliphatic diacid with an aromatic group, and combinations thereof; and a polyamine comprising 10-60 wt% of the adduct or reaction product, and the polyamine is selected from the group consisting of diamine, triamines, tetramines, and combinations thereof; one or more compounds comprising from 4-75 wt% of the adhesive composition, and the one or more compounds are selected from the group consisting of a branched aliphatic acid having C2-C26 alkyl group, a cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group comprising plant or fatty acids, and combinations thereof, wherein the reaction product comprises: 
    PNG
    media_image1.png
    29
    181
    media_image1.png
    Greyscale
 or a combination thereof wherein n is 1 to 10, R1 and R2 are each independently selected from the group of a branched aliphatic acid having C2-C26 alkyl group, cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group comprising plant or fatty acids, or a combination thereof; wherein dAm comprises a polyamine, wherein dAc comprises a diacid, and wherein the total of the adhesive composition is 100 wt% (See claim 1 and 6), 
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘130 teaches each and every component and reads upon them in an anticipatory fashion.

Regarding claim 8, App. No. ‘130 teaches further comprising a cross-linking agent. (See claim 18).
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘130 teaches each and every component and reads upon them in an anticipatory fashion.

Regarding claims 19 and 20, App. No. ‘130 teaches the polyamine is selected from a group consisting of diethylenetriamine, triethylenetetramine, polyethertriamine, etc. (See claim 7 and 8) and also the claimed formula of the reaction product with versatic acid, TOFA or rosin. (See claims 4 and 5).
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘130 teaches each and every component and reads upon them in an anticipatory fashion.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4, 6, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN 103450471 A to Li et al. (hereinafter Li).

Regarding claims 1, 2, 4, 6, and 19, Li teaches a drag reducing agent obtained by reacting an organic dibasic acid, an organic amine, and a long carbon chain monocarboxylic acid. (para 9). Specifically, in example 1, the crude product is obtained by first reacting 0.1 mol  (16.6 g) of phthalic acid, 0.2 mol (20.6 g) of diethylenetriamine (para 34). After the above reaction, 0.2 mol (58.4 g)of oleic acid is added to the reactor to obtain the crude product, (para 43), which is dissolved in alcohol (para 34), such as ethanol (para 27), with 10 wt% of the drag reducer (para 27), which meets the claimed fracturing fluid composition and the above drag reducing agent meets 100 wt% additive composition, and the claimed wt% amount in the fracturing composition cited in claim 2. The above phthalic acid meets the claimed aromatic diacid (i.e. dAc), cited in claims 1 and 4, the above diethylenetriamine meets the claimed triamine (i.e. dAm) cited in claims 1, 4, 19 and 20, the above oleic acid meets a type of linear aliphatic plant/animal fatty acid wherein R1 and R2 have a linear C7 and C8 aliphatic portions in the chain, the above ethanol meets the claimed fracturing fluid and solvent cited in claim 6.

Li does not explicitly teach the claimed reaction product formula 
    PNG
    media_image2.png
    36
    182
    media_image2.png
    Greyscale
 of claims 1 and 4.
However, Li teaches a substantially identical reaction product such as when the above 0.1 mol of phthalic acid is reacted with 0.2 mol of diethylenetriamine, this correlates to effectively 1 mole of dAc reacted with 2 mole of dAm, or the claimed -dAm-dAc-dAm- reaction product. When this is reacted with 0.2 mols of oleic acid, i.e. R1 and R2, this is effectively 2 moles of R1 or R2, and would result in the reaction product of oleic acid-diethylenetriamine-phthalic acid-diethylenetriamine-oleic acid, or the claimed R1-dAm-dAc-dA-R2, wherein n=1, which meets the claimed reaction product formula. This is further evident as cited in para 51 of the Applicant’s specification which cites that the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1.
Thus, one skilled in the art would have a reasonable expectation for the reducing agent obtained in Li to have the claimed reaction product formula of claims 1 and 6, because Li teaches a substantially identical reaction product such as reacting 0.1 mol of phthalic acid with 0.2 mol of diethylenetriamine, which correlates to effectively 1 mole of dAc reacted with 2 mole of dAm, or the claimed -dAm-dAc-dAm- reaction product, and then reacting with 0.2 mols of oleic acid, i.e. R1 and R2, which is effectively 2 mole of R1 or R2, which would result in the reaction product of oleic acid-diethylenetriamine-phthalic acid-diethylenetriamine-oleic acid, or the claimed R1-dAm-dAc-dA-R2, wherein n=1, which meets the claimed reaction product formula, and this is further evident because the Applicant cites in para 51 of their specification that the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
In regards to the limitation “fracturing,” the recitation “fracturing” is a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. According to para 94 of the Applicant’s specification, the term fracturing fluid is also referred to as a “carrier fluid”. Thus, the above solvent would meet the intended use as a carrier fluid and thus, meets the claimed “fracturing”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 6, 8, 9, 19 and 20-22, is/are rejected, under 35 U.S.C. 103 as obvious over GB 789,108 to Chemische (hereinafter Chemische).

Regarding claims 1, 4, 6, 8, 19 and 20-22, Chemische teaches an epoxide resin curing agent comprising a basic polyamide obtained by reacting a polyamine with an aromatic dicarboxylic acid (page 1, ln 35-53), wherein the polyamine is specifically, triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), and wherein the aromatic dicarboxylic acid is specifically isophthalic or terephthalic acid (See Claim 6). Chemische further teaches that for improving solubility and compatibility properties of the polyamide, up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins. (page 2, ln 4-17). 
The above diethylenetriamine meets the claimed triamine (i.e. dAm) cited in claims 1, 4, 19 and 20, the above terephthalic acid meets the claimed aromatic diacid (i.e. dAc) cited in claims 1, 4 and 20, the above tall oil acids or rosins meets the claimed linear aliphatic acids and cyclic aliphatic acids (i.e. R1 or R2) cited in claims 1, 4, and 20-22, as cited in para 53 and 54 of the Applicant’s specification. 
Chemische further teaches the above polyamide is mixed with a 50% solution of butanol and the monoethyl ether of ethylene glycol and then mixed with a 50% solution of an epoxide resin of 2,2-bis(4'-hydroxyphenyl)propane (i.e. diglycidyl ether of bisphenol A), and cured, and wherein the polyamide is used in an amount of 20-70% per epoxide resin (page 2, ln 125 to page 3, ln 13). The above butanol meets the claimed fracturing fluid and solvent cited in claim 
Thus, the claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Chemische because Chemische teaches specifically teaches a polyamide resin obtained by reacting a polyamine with an aromatic dicarboxylic acid and a fatty acid, wherein specific polyamines used include triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), wherein specific the aromatic dicarboxylic acids include isophthalic or terephthalic acid (See Claim 6), and Chemiche further teaches that up to 60 molar percent of the dicarboxylic acid can be replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins (page 2, ln 4-17) for improving solubility and compatibility properties of the polyamide, and the above polyamide is mixed with a 50% solution of butanol and the monoethyl ether of ethylene glycol and then mixed with a 50% solution (page 2, ln 125 to page 3, ln 13).
Chemische does not explicitly teach the claimed reaction product formula 
    PNG
    media_image2.png
    36
    182
    media_image2.png
    Greyscale
cited in claims 1, and 4.
However, as cited above, Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA. Chemische further teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins, (page 2, ln 4-17), which overlaps and meets the amount cited in para 51 of the Applicant’s 
Using the above teachings of Chemische with diethylenetriamine (3 amines per molecule, terephthalic acid (2 carboxyl groups per molecule), and TOFA (1 carboxyl group per molecule), if there is 2:1 molar amount of aromatic dicarboxylic acid: monocarboxylic acid fatty acid, i.e. 33.3 mol% of fatty acid, and if there is a 1.2:1 ratio of the sum of total amino groups to total carboxyl groups, this correlates to a molar ratio of 2 mol diethylene amine (6 NH), 2 mol of terephthalic acid (4 COOH), 1 mol of fatty acid (1 COOH), 6:5 or 1.2:1, which is a molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid. 
Furthermore, the Applicant cites in para 63 of their specification that all the components can be reacting concurrently to form the reaction product and the composition and further cites in para 63 of their specification that the molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid correlates to aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1.
Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Chemische to have the claimed reaction product formulas cited in claims 1, and 4, because Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA, wherein the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins, (page 2, ln 4-17), which overlaps and meets the amount cited in para 51 of the Applicant’s specification, and the Applicant cites in para 63 of  concurrently to form the reaction product and the composition and further cites in para 51 of their specification that the molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid correlates to aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
In regards to the limitation “fracturing,” the recitation “fracturing” is a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. According to para 94 of the Applicant’s specification, the term fracturing fluid is also referred to as a “carrier fluid”. Thus, the above solvent would meet the intended use as a carrier fluid and thus, meets the claimed “fracturing”.
Regarding the above wt% amounts, using the above teachings, if diethylenetriamine (103 g/mol, or NH eq. wt of 34 g/NH eq), terephthalic acid (166 g/mol, or 83 g/COOH eq) and oleic acid (282 g/mol or 282 g/COOH eq) are used, and the above 1:1 to 2:1 amino groups to carboxyl group ratio with up to 60 mol% of the dicarboxylic acid replaced by a monocarboxylic acid correlates to a reaction product (i.e. 100% additive composition) having 14.3-29 wt% of amine, 14-71 wt% of diacid, and 0-71.5 wt% of monocarboxylic acid, which overlaps and meets 

Regarding claim 9, as cited above and incorporated herein, Chemische teaches claim 1. Chemische further teaches the distillate, i.e. reaction product, can be in an aqueous solution (Example 9, page 3, ln 110-117), which meets the water fracturing fluid cited in claim 9. 

Claim(s) 1, 2, 4, 6, 9, 19, 20 and 21, is/are rejected, under 35 U.S.C. 103 as obvious over JP 2006-316388 A to Tanaka et al. (hereinafter Tanaka).

Regarding claims 1, 2, 4, 6, 9, 19, 20, and 21, Tanaka teaches a polyamide compound obtained by amidation of a polyamine with a polycarboxylic acid with a 12-36C fatty acid (See abstract). Specifically, in the Example, 1 mole (146 g) of triethylenetetramine is first reacted with 0.5 mole (73 g) of adipic acid, which is then reacted with 1.0 mole (284 g) of stearic acid to form a polyamide compound (para 14). Tanaka further teaches examples of the polyamine include diethylenetriamine, (para 6), examples of the polycarboxylic acid include terephthalic acid, (para 7), and examples of the fatty acid include mixture of tall oil fatty acids or stearic acid. (para 8). 
The above polyamide meets the reaction product or 100 wt% of the additive composition, and the above triethylenetetramine+adipic acid is the adduct, and the amounts correlates to 43.5 wt% of adduct in the polyamide(composition), 33.3 wt% of diacid in the 
The above polyamide is then mixed with formic acid that is neutralized and water to form an aqueous solution so that the low density agent is to be 10 mass% (para 14-16), which meets the claimed fracturing fluid composition. The above 10 mass% meets the additive composition amount in the fracturing composition cited in claim 2, and the water and acid also meet the solvent cited in claims 6 and 9.
The above triethylenetetramine and diethylenetriamine meets the claimed polyamines (i.e. dAm) cited in claims 1, 4, 19 and 20, the above terephthalic acid meets the claimed aromatic polyacid, (i.e. dAc), cited in claims 1, 4 and 20, and the above stearic acid meets the claimed linear aliphatic C17 and the tall oil fatty acid meets the TOFA (i.e. R1 and R2), cited in claims 1, 4, and 20-21.
Thus, the claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Tanaka because Tanaka teaches a polyamide compound obtained by amidation of a polyamine with a polycarboxylic acid with a 12-36C fatty acid (See abstract), such as 1 mole of polyamine is first reacted with 0.5 mole of polycarboxylic acid, which is then reacted with 1.0 mole of fatty acid to form a polyamide compound (para 14), and Tanaka further teaches examples of the polyamine include diethylenetriamine, (para 6), examples of the polycarboxylic acid include terephthalic acid, (para 7), and examples of the fatty acid include mixture of tall oil fatty acids or stearic acid, (para 8), which demonstrates that terephthalic acid is a suitable polycarboxylic acid, the diethylenetriamine is a suitable polyamine and tall oil fatty acids such as stearic acid or 
The above polyamide compound obtained from the fatty acid-polyamine-polycarboxylic acid ratio of 1:1:0.5 correlates to the 2:2:1 ratio and would have the claimed formula 
    PNG
    media_image2.png
    36
    182
    media_image2.png
    Greyscale
because para 51 of the Applicant’s specification recites that the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1.
Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Tanaka to have the claimed reaction product formula 
    PNG
    media_image2.png
    36
    182
    media_image2.png
    Greyscale
 cited in claims 1, 4, and 20, because Tanaka teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting the fatty acid-polyamine-polycarboxylic acid in a ratio of 1:1:0.5 which correlates to the 2:2:1 ratio and as cited in para 51 of the Applicant’s specification the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 


Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.
On page 14-15, the Applicant argues that Li does not teach “plant or animal fatty acids” as described in the application. This is not persuasive because, as cited above in the 112(b) rejection, the Applicant recites “one” or more compounds such as “a linear acid” comprising plant/animal fatty acids. This has been broadly interpreted as at least one linear acid that is a plant/animal fatty acid. As cited above, Li teaches the monocarboxylic acid as an oleic acid which is known in the art as a common linear fatty acid in plants and animals, which meets the claim. Furthermore, Li teaches the monocarboxylic acid can also be abietic acid, (para 12), which meets the claimed cyclic aliphatic acid cited in claim 1. 
On page 15-16, the Applicant argues that Li does not teach the claimed formula 
    PNG
    media_image3.png
    48
    187
    media_image3.png
    Greyscale
 because Li does not teach the R1 and R2 of the formula since the 
On page 16, the Applicant argues that the Examiner has not stated how there is reasonable expectation for the teachings of Li to form the adhesive composition recited in the claims. This is not persuasive because the reasonable expectation has been addressed in the above rejection as cited above and incorporated herein.
On page 16, the Applicant also argues that Li does not teach the wt% amounts in claim 1. This is not persuasive because the wt% amounts have been addressed in the above rejection as cited above and incorporated herein.
On page 16, the Applicant argues that Li teaches a drag reducer and not the “adhesive” composition. This is not persuasive because, as cited above, the claims are not directed toward an adhesive, but a “fracturing fluid composition.”
On page 16, the Applicant makes the same argument about the water solvent in Li as not a fracturing fluid as cited above. However, as cited above, the Applicant recites in their own specification that the fracturing fluid comprises water. The argument is found unpersuasive as addressed above and incorporated herein.
On page 17, the Applicant further argues that there is no motivation to use the gas drag reducer as a “fracturing” fluid composition. However, as cited above and incorporated herein, this a recitation of future intended use. The argument is found unpersuasive as addressed above and incorporated herein.

    PNG
    media_image3.png
    48
    187
    media_image3.png
    Greyscale
because Chemische teaches that all three of the components are reacted together at the same time and there is not reasonable expectation that the claimed formula would be formed. This is not persuasive because, contrary to the Applicant’s arguments, the Applicant cites in para 63 of their specification that all the components can be reacting concurrently to form the reaction product and this is used as evidence that one skilled in the art would have a reasonable expectation for the obtained polyamide of Chemische to have the claimed formula. 
On page 18-19, the Applicant argues that the Examiner points to para 63 in their own specification as motivation to modify the cited reference and/or evidence as a reasonable expectation that the claimed formula is produced by concurrently reacting the polyamine, diacid and linear acid. Specifically, the Applicant argues that using the Applicant’s specification as evidence is the definition of “impermissible hindsight.” This not persuasive because evidence in the specification or any other evidence submitted by the Applicant can be used to support a determination of obviousness. (See MPEP 2142). 
“When an applicant properly submits evidence, whether in the specification as originally filed, prior to a rejection, or in reply to a rejection, the examiner must consider the patentability of the claims in light of the evidence.” See MPEP 2142.
On page 19, the Applicant further argues that para 63 of the specification is to “another embodiment” and is silent regarding the reaction products’ formula and that para 63 would not provide any evidence of making the same claimed formula. This is not persuasive because the 
    PNG
    media_image3.png
    48
    187
    media_image3.png
    Greyscale
, dAm comprises the polyamine, dAc comprises the diacid, and R1 and R2  are the one or more compounds, and that the R1, R2, dAm, and DAc are described herein, which demonstrates that the formula is further described in the specification. Then in para 59 of the specification the “reaction product” is obtained by “concurrently reacting components a)-c) which are a) polyamine, b) a diacid…and c) one or more compounds.” From the above specification, one skilled in the art would read the specification of the claimed formula in para 60 as a formula of a reaction product because components of the R1/R2, dAm and dAc are described in para 63 as the concurrently reacted a)-c), which one skilled in the art would further read it as how that said reaction product with claimed formula is obtained.
Thus, the Applicant’s arguments are found unpersuasive because they seem to contradict their own teachings in their own specification.
On page 19, the Applicant makes the same argument about the water solvent in Chemische as not a fracturing fluid as cited above. However, as cited above, the Applicant recites in their own specification that the fracturing fluid comprises water. The argument is found unpersuasive as addressed above and incorporated herein.
On page 19, the Applicant also argues that Chemische does not teach the wt% amounts in claim 1. This is not persuasive because the wt% amounts have been addressed in the above rejection as cited above and incorporated herein.
On page 19, the Applicant further argues that there is no motivation to use the resin hardener in a “fracturing” fluid composition. However, as cited above and incorporated herein, 
On page 19, the Applicant argues that the Examiner does not teach what is missing from Tanaka in order for rejection be an obviousness rejection versus a novelty rejection and requested the rejection be revised accordingly. The Examiner has rearranged the rejection to clarify the one art obviousness rejection as cited above.
On page 20, the Applicant further argues the Examiner only cites an intermediate product and the claims are to an adhesive composition. This is not persuasive because, as cited above, the additive composition only comprises a “reaction product” wherein the total weight wt% of the additive composition is “100%”. Thus, if the “reaction product” is the only thing in the composition, it is 100% of the composition and as cited above, Tanaka teaches the reaction product.
On page 20-21, the Applicant argues Tanaka does not teach the claimed formula 
    PNG
    media_image3.png
    48
    187
    media_image3.png
    Greyscale
 because the Examiner has not stated how there is a reasonable expectation for the product of Tanaka to have the claimed formula. This is not persuasive because, as cited above, the Examiner has stated the reasons why there is a reasonable expectation for the product of Tanaka to have the claimed formula, which is also addressed on page 27 of Office Action dated 08/11/2021, which are incorporated herein.
On page 21, the Applicant further argues Tanaka is a different product in the form of an emulsified agent, and there is no motivation/suggestion to select the proper components to make the composition of the claims. This is not persuasive because these are merely arguments 
On page 22, the Applicant makes the same argument about the water solvent in Tanaka is not a fracturing fluid as cited above. However, as cited above, the Applicant recites in their own specification that the fracturing fluid comprises water. The argument is found unpersuasive as addressed above and incorporated herein.
On page 22, the Applicant further argues that there is no motivation in Tanaka to use the agent in a “fracturing” fluid composition. However, as cited above and incorporated herein, this a recitation of future intended use. The argument is found unpersuasive as addressed above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766